 



EXHIBIT 10.40
SERVICE AGREEMENT
This (“Agreement”) is entered into as of May 1, 2007 by and between Tower Risk
Management Corp.(“TRM”), a company domiciled in New York with offices located at
120 Broadway, New York, N.Y. 10271 and CastlePoint Management Corp. (“CPM”), a
Delaware corporation with offices located at 120 Broadway, New York, N.Y. 10271.
RECITALS
     WHEREAS, TRM plans to underwrite and manage certain business on behalf of
CastlePoint Insurance Company (“CPIC”) pursuant to a Management Agreement
between TRM and CPIC;
     WHEREAS, CPM plans to underwrite and manage certain business on behalf of
Tower Group, Inc.’s insurance subsidiaries; and
     WHEREAS, TRM and CPM are desirous of entering into an agreement whereby TRM
and CPM provide services to each other at each other’s request as well as
sharing any profits and losses from rendering services to third parties; and
     NOW THEREFORE, in consideration of the mutual agreements described in this
Agreement, TRM and CPM agree as follows:
ARTICLE 1 — PERFORMANCE OF SERVICES

1.01   TRM and CPM agree to provide to each other, at each other’s request,
various insurance companies services (as may be set forth in the attached
schedules) at terms and conditions set forth herein.

ARTICLE 2 — COMPENSATION

2.01   Any compensation paid by CPM to TRM and by TRM to CPM for services
rendered hereunder shall be as agreed by the parties on a case by case basis.
CPM and TRM agree that such compensation or fees shall be competitive with
prevailing local market rates.   2.02   With respect to claims services, to the
extent such services are provided by either company to the other, each agrees to
pay for the allocated loss adjustment expenses incurred by the servicing company
in adjusting and defending claims on the hourly billing rate to be established
by the companies. TRM and CPM agree to utilize the same billing rate or method
of payment established to allocate or assign unallocated expenses to adjust and
defend claims.   2.03   Settlement of Accounts       Each company shall submit
to the other within thirty (30) days of the end of each calendar quarter a
detailed written estimate of the amount owed for services and the use of
facilities pursuant to this Agreement in that calendar month, and each company
shall pay to the other within fifteen (15) days following receipt of such
estimate the amount set forth in the estimate.

 



--------------------------------------------------------------------------------



 



2.04   Profit Sharing       Where CPM and TRM both participated in providing
services to third parties, CPM and TRM agree to share any profits and losses
realized in proportion to their respective participation.

ARTICLE 3 — TERM, INDEPENDENCE AND TERMINATION

3.01   Term       The term of this Agreement will begin on the date of this
Agreement and will continue until terminated by one of parties.   3.02  
Independence       Services and facilities shall be provided to CPM by TRM at
the request of CPM and to TRM by CPM at the request of TRM, but the requested
party shall provide such services and facilities only to the extent that such
arrangements do not impede either company’s business or operations.       TRM
and CPM shall act hereunder so as to assure the separateness of their respective
operating identities. Books and records shall be maintained separately for each
party for services provided by this Service Agreement.   3.03   Termination

  (a)   This Agreement may be terminated at any time by the mutual agreement of
the parties, or by either party for any of the following reasons:

  (1)   Immediately by either party in the event of bankruptcy, insolvency,
liquidation or assignment for the benefit of creditors by the other party;    
(2)   Upon sixty (60) days written notice by either party in the event of any
material change in the ownership or control of the other party;     (3)  
Immediately by either party in the event any law or regulation of a federal,
state or local government has rendered this Agreement illegal, but only insofar
as that law or regulation applies to this Agreement;     (4)   Immediately by
either party in the event of fraud, abandonment, gross or willful misconduct,
insolvency, or lack of legal capacity to act on the part of either party;    
(5)   Upon sixty (60) days written notice by either party in the event of
default in any material term of this Agreement, unless the default is cured
prior to the end of the end of the sixty (60) day period.

  (b)   In the event of termination of this Agreement:

  (1)   TRM and CPM shall promptly cease performing any services being provided
under this agreement;     (2)   Neither party shall have any claim against the
other for loss of prospective profits or fees or damage to business arising
there from;     (3)   Notwithstanding the termination of this Agreement, TRM and
CPM shall continue to perform such services under this Agreement in settlement
of accounts

2



--------------------------------------------------------------------------------



 



      or winding up of affairs between TRM and CPM if so requested by either
party.     (4)   Notwithstanding the termination of this Agreement, TRM or CPM
shall continue to provide the claims and legal defense under this Agreement with
respect to all claims reported to either prior to the effective date of any
termination in accordance with the terms of this Agreement. In consideration for
performing its services as set forth herein, CPM and TRM will continue to
compensate each other in the manner set forth in Article 2 of this Agreement. In
the event either company assumes the handling of their own claims after
termination, each party agrees to cooperate with and instruct its respective
employees to cooperate in such transition.

ARTICLE 4 — MAINTENANCE CONTROL AND OWNERSHIP OF RECORDS

4.01   Maintenance of Records       TRM and CPM will each maintain all
appropriate records, files, ledgers and reports so as to accurately reflect at
all times the financial transactions with one another.   4.02   Ownership of
Records

  (a)   All books, records, and files established and maintained by TRM or CPM
by reason of its performance under this Agreement which, absent this Agreement,
would have been held by TRM or CPM respectively shall (i) be deemed the joint
property of each party, (ii) be maintained in accordance with all other
applicable law and regulation and (iii) be subject to examination at all times
by CPM or TRM and persons authorized by it or any governmental agency having
jurisdiction over CPM or TRM, if any.     (b)   Except s set forth in (a) above,
each party is the owner of all records related to its company regardless of in
whose possession those records may be at any time.

ARTICLE 5 — GENERAL REQUIREMENTS

5.01   TRM’s and CPM’s General Duties       TRM and CPM are responsible to
perform the duties assumed under this Agreement in accordance with standard
procedures for the performance of such duties, which exist in the insurance
industry in the United States.

ARTICLE 6 — MISCELLANEOUS

6.01   Notices       All notice requirements and other communications indicated
shall be deemed given when personally delivered or on the third succeeding
business day after being mailed by registered or certified mail, return receipt
requested, to the appropriate party at its address below or at such other
address as shall be specified by notice given hereunder.

                         CPM:   CastlePoint Management Corp.
120 Broadway, 30th Floor
New York, NY 10271
Attn: General Counsel

3



--------------------------------------------------------------------------------



 



                         TRM:   Tower Risk Management Corp.
120 Broadway, 31st Floor
New York, NY 10271
Attn: General Counsel

6.02   Binding Effect and Assignment       This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns. This Agreement may not be assigned
without mutual consent of the parties.   6.03   Amendment       This Agreement
may not be amended, altered or modified except in writing signed by the party
against whom enforcement or any waiver, change, discharge, alternation or
modification is sought.   6.04   Invalidity       The invalidity of any
provision of this Agreement shall not affect the validity of the remainder of
any such provision or the remaining provisions of this Agreement.   6.05  
Interpretation       The article, section and paragraph headings included in
this Agreement have been used solely for convenience and shall not be used in
the interpretation of this Agreement. References to articles, sections and
paragraphs shall refer to such provisions in this Agreement unless otherwise
stated.   6.06   Waiver       The failure of either party at any time to require
performance by the other party of any provision of this Agreement shall not be
deemed a continuing waiver of that provision or a waiver of any other provision
of this Agreement and shall in no way affect the full right to require such
performance from the other party at any time thereafter.   6.07   Severability  
    This Agreement and the transaction contemplated herein constitute one
transaction and shall not be divisible in any manner. A breach of any portion of
this Agreement shall be deemed a breach of the whole Agreement.   6.08  
Counterparts       If photocopies or duplicates of the original of this
Agreement are signed by both parties, then each such originally signed document
shall be deemed to be an original of this Agreement.   6.09   Indemnification  
    Each of CPM and TRM shall hold harmless and defend and indemnify the other
party against any expenses, damages, liability, action, cost or other claims,
including attorney fees arising out of the other party’s material breach of any
duty or obligation hereunder or any claims made against a party relating to, or
arising out of, the other party’s willful misconduct or gross negligence in

4



--------------------------------------------------------------------------------



 



    performing, or in failing to perform, services hereunder.   6.10  
Arbitration       Any dispute or difference between CPM and TRM relating to the
interpretation or performance of this Agreement, including its formation or
validity, or any transaction under this Agreement, whether arising before or
after termination, shall be submitted to arbitration.       Upon written request
of any party, each party shall choose an arbitrator and the two chosen shall
select a third arbitrator. If either party refuses or neglects to appoint an
arbitrator within 30 days after receipt of the written request for arbitration,
the requesting party may appoint a second arbitrator. If the two arbitrators
fail to agree on the selection of a third arbitrator within 30 days of their
appointment, each of them shall nominate three individuals, of whom the other
shall decline two. The third arbitrator shall be chosen by lots from the two
remaining nominees.       The parties hereby waive all objections to the
selection of the arbitrators, provided they are selecting in conformity with
this paragraph 6.10.       All arbitrators shall be active or retired officers
of insurance or reinsurance companies, or Lloyd’s of London underwriters, and
disinterested in the outcome of the arbitration. Each party shall submit its
case to the arbitrators within 30 days of the appointment of the third
arbitrator.       The arbitrators shall have the power to determine all
procedural rules for the holding of the arbitration including but not limited to
inspection of documents, examination of witnesses and any other matter relating
to the conduct of the arbitration. The arbitrators shall interpret this
Agreement as an honorable engagement and not as merely a legal obligation; they
are relieved of all judicial formalities and may abstain from following the
strict rules of law. The arbitrators may award interest and costs. Each party
shall bear the expense of its own arbitrator and shall share equally with the
other party the expense of the third arbitrator and of the arbitration.   6.11  
Governing Law       This Agreement shall be interpreted according to the laws of
the state of Delaware, excluding its conflict of laws provisions.

[Signature page follows]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

            Tower Risk Management Corp.
      By:  
/s/ Francis Colalucci 
      Francis Colalucci, SVP and CFO                CastlePoint Management Corp.
      By:  
/s/ Joel Weiner 
      Joel Weiner, SVP and CFO             

6